 1

 2                            UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA

 4

 5 JEFFERY S. STEVENS,                            Case No. 2:19-cv-00949-KJD-VCF

 6        Petitioner,
                                                  ORDER GRANTING MOTION
 7         v.                                     FOR EXTENSION OF TIME
                                                  (ECF NO. 9)
 8
     JERRY HOWELL, et al.,
 9
          Respondents.
10

11

12        In this habeas corpus action, the respondents were due to file a response to

13 Jeffrey S. Stevens’ habeas petition by September 19, 2019. See Order entered

14 June 21, 2019 (ECF No. 6).

15        On September 16, 2019, Respondents filed a motion for extension of time

16 (ECF No. 9), requesting a 46-day extension of time, to November 4, 2019, to file their

17 response. Respondents’ counsel states that the extension of time is necessary because

18 of the time it has taken to obtain the state court record.

19        The Court finds that Respondents’ motion for extension of time is made in good

20 faith and not solely for the purpose of delay, and that there is good cause for the

21 extension of time requested.

22 ///

23 ///
 1        IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

 2 of Time (ECF No. 9) is GRANTED. Respondents will have until and including

 3 November 4, 2019, to respond to the petition for writ of habeas corpus.

 4        IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 5 proceedings set forth in the order entered June 21, 2019 (ECF No. 6) will remain in

 6 effect (Petitioner will have 60 days to file a response to a motion to dismiss, or 60 days

 7 to file a reply to an answer).

 8
              19           September
 9 DATED THIS ___ day of ______________________, 2019.

10

11
                                             KENT J. DAWSON,
12                                           UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23



                                                2
